SECOND AMENDMENT TO CUSTODY AGREEMENT This Amendment to the Custody Agreement (defined below) is made as of December 22, 2016 by and between each investment company identified on Schedule 1 hereto, as such Schedule may be amended from time to time (each such investment company and each investment company made subject to the Custody Agreement in accordance with Section 10.12 thereof, the "Fund"), and The Bank of New York Mellon (the "Custodian"). Capitalized terms used in this Amendment without definition shall have the respective meanings given to such terms in the Custody Agreement. WHEREAS, the Fund and the Custodian entered into a Custody Agreement dated as of January 1, 2011 and amended as of October 1, 2013 (as amended, restated, supplemented or otherwise modified, the "Custody Agreement"); NOW THEREFORE, in consideration of the foregoing and the mutual covenants and agreements hereinafter contained, the parties hereby agree to amend the Custody Agreement, pursuant to the terms thereof, as follows: I. Section 5.2 of the Custody Agreement is hereby amended to read as follows: Sweep and Float . Cash, including cash on deposit with a Foreign Custodian, may be swept as directed by the Fund or its investment manager to investment vehicles offered by the Custodian or to other investment vehicles. Cash may be uninvested when it is received or reconciled to an Account after the deadline to be swept into a target vehicle, or when held for short periods of time related to transaction settlements. The Fund acknowledges that the Custodian’s compensation includes (i) the interest earned by the Custodian on cash balances in Accounts, less (x) the Earnings Credits received and applied by the Fund pursuant to Section 8.6, in the case of U.S. dollar balances or (y) interest paid the Fund in the case of foreign currency balances and (ii) interest earned by the Custodian on other cash balances held by the Custodian, including disbursement balances and balances arising from purchase and sale transactions, as disclosed in the Custodian’s float policy. The Fund also acknowledges that the Custodian’s compensation may include negative interest charged the Fund, as set forth in the Custodian’s negative interest rate disclosure, on balances held on deposit with the Custodian in certain currencies for which the local short term interest rate has become negative.” II. Continuing Agreement . Except as expressly amended by this Amendment, the provisions of the Custody Agreement shall remain in full force and effect. III. New York Law to Apply . This Amendment shall be construed in accordance with and governed by the substantive laws of the state of New York without regard to its conflicts of law provisions. IV. Counterparts . This Amendment may be executed in several counterparts, each of which shall be deemed to be an original, and all such counterparts taken together shall constitute one and the same Amendment. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and behalf by its duly authorized representative as of the date first above written. THE BANK OF NEW YORK MELLON THE FUNDS LISTED ON SCHEDULE 1 By: /s/ Peter D. Holland By: /s/ Joni Lacks Charatan Name: Peter D. Holland Name: Joni Lacks Charatan Title: Managing Director Title: Vice President SCHEDULE 1 FUNDS Name of Fund and each Series of the Fund (if any) Advantage Funds, Inc Dreyfus Global Dynamic Bond Fund Dreyfus Global Real Return Fund Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund Dreyfus Total Emerging Markets Fund Dynamic Total Return Fund BNY Mellon Absolute Insight Funds, Inc. BNY Mellon Absolute Insight Multi-Strategy Fund BNY Mellon Funds Trust BNY Mellon Asset Allocation Fund BNY Mellon Bond Fund BNY Mellon Corporate Bond Fund BNY Mellon Emerging Markets Fund BNY Mellon Focused Equity Opportunities Fund BNY Mellon Government Money Market Fund BNY Mellon Income Stock Fund BNY Mellon Intermediate Bond Fund BNY Mellon International Appreciation Fund BNY Mellon International Equity Income Fund BNY Mellon International Fund BNY Mellon Large Cap Market Opportunities Fund BNY Mellon Large Cap Stock Fund BNY Mellon Massachusetts Intermediate Municipal Bond Fund BNY Mellon Mid Cap Multi-Strategy Fund BNY Mellon Municipal Opportunities Fund BNY Mellon National Intermediate Municipal Bond Fund BNY Mellon National Municipal Money Market Fund BNY Mellon National Short-Term Municipal Bond Fund BNY Mellon New York Intermediate Tax-Exempt Bond Fund BNY Mellon Pennsylvania Intermediate Municipal Bond Fund BNY Mellon Short-Term U.S. Government Securities Fund BNY Mellon Small Cap Multi-Strategy Fund BNY Mellon Small/Mid Cap Multi-Strategy Fund BNY Mellon Tax-Sensitive Large Cap Multi Strategy Fund CitizensSelect Funds Dreyfus Prime Money Market Fund Dreyfus Institutional Preferred Treasury Securities Money Market Fund Dreyfus AMT-Free New York Municipal Cash Management Dreyfus Appreciation Fund, Inc. Dreyfus BASIC Money Market Fund, Inc. Dreyfus BNY Mellon Funds, Inc. Dreyfus Alternative Diversifier Strategies Fund Dreyfus Emerging Markets Debt U.S. Dollar Fund Dreyfus Global Emerging Markets Fund Dreyfus Select Managers Long/Short Fund Dreyfus Yield Enhancement Strategy Fund Dreyfus Bond Funds, Inc. Dreyfus Municipal Bond Fund Dreyfus Cash Management The Dreyfus Fund Incorporated Dreyfus Funds, Inc. Dreyfus Mid-Cap Growth Fund Dreyfus Government Cash Management Funds Dreyfus Government Cash Management Dreyfus Government Securities Cash Management Dreyfus Growth and Income Fund, Inc. Dreyfus High Yield Strategies Fund Dreyfus Index Funds, Inc. Dreyfus International Stock Index Fund Dreyfus S&P 500 Index Fund Dreyfus Smallcap Stock Index Fund Dreyfus Institutional Preferred Money Market Funds Dreyfus Institutional Preferred Money Market Fund Dreyfus Institutional Preferred Government Plus Money Market Fund Dreyfus Institutional Reserves Funds Dreyfus Institutional Treasury Securities Cash Advantage Fund Dreyfus Institutional Treasury and Agency Cash Advantage Fund Dreyfus Institutional Preferred Government Money Market Fund Dreyfus Intermediate Municipal Bond Fund, Inc. Dreyfus International Funds, Inc. Dreyfus Emerging Markets Fund Dreyfus Investment Grade Funds, Inc. Dreyfus Inflation Adjusted Securities Fund Dreyfus Intermediate Term Income Fund Dreyfus Short Term Income Fund Dreyfus Investment Funds Dreyfus/The Boston Company Small Cap Value Fund Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus Diversified Emerging Markets Fund Dreyfus/Standish Global Fixed Income Fund Dreyfus Tax Sensitive Total Return Bond Fund Dreyfus/Newton International Equity Fund Dreyfus Investment Portfolios Core Value Portfolio MidCap Stock Portfolio Small Cap Stock Index Portfolio Technology Growth Portfolio The Dreyfus/Laurel Funds, Inc. Dreyfus Bond Market Index Fund Dreyfus Core Equity Fund Dreyfus Disciplined Stock Fund Dreyfus Floating Rate Income Fund Dreyfus Institutional S&P 500 Stock Index Fund Dreyfus Opportunistic Fixed Income Fund Dreyfus Tax Managed Growth Fund General AMT-Free Municipal Money Market Fund General Treasury and Agency Money Market Fund The Dreyfus/Laurel Funds Trust Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Equity Income Fund Dreyfus Global Equity Income Fund Dreyfus High Yield Fund Dreyfus International Bond Fund Dreyfus Liquid Assets, Inc. Dreyfus Manager Funds I Dreyfus Research Long/Short Equity Fund Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund Dreyfus Midcap Index Fund, Inc. Dreyfus Municipal Bond Infrastructure Fund, Inc. Dreyfus Municipal Bond Opportunity Fund Dreyfus Municipal Cash Management Plus Dreyfus Municipal Funds, Inc. Dreyfus AMT-Free Municipal Bond Fund Dreyfus High Yield Municipal Bond Fund Dreyfus Municipal Income, Inc. Dreyfus New Jersey Municipal Bond Fund, Inc. Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus New York Tax Exempt Bond Fund, Inc. Dreyfus Opportunity Funds Dreyfus Natural Resources Fund Dreyfus Strategic Beta Emerging Markets Equity Fund Dreyfus Strategic Beta Global Equity Fund Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Dreyfus California AMT-Free Municipal Bond Fund Dreyfus Premier GNMA Fund, Inc. Dreyfus GNMA Fund Dreyfus Premier Investment Funds, Inc. Dreyfus Diversified International Fund Dreyfus Global Infrastructure Fund Dreyfus Global Real Estate Securities Fund Dreyfus Large Cap Growth Fund Dreyfus Large Cap Equity Fund Dreyfus Premier Short‑Intermediate Municipal Bond Fund Dreyfus Short‑Intermediate Municipal Bond Fund Dreyfus Premier Worldwide Growth Fund, Inc. Dreyfus Worldwide Growth Fund Dreyfus Research Growth Fund, Inc. The Dreyfus Socially Responsible Growth Fund, Inc. Dreyfus State Municipal Bond Funds Dreyfus Connecticut Fund Dreyfus Massachusetts Fund Dreyfus Pennsylvania Fund Dreyfus Stock Funds Dreyfus International Equity Fund Dreyfus International Small Cap Fund Dreyfus Small Cap Equity Fund Dreyfus Stock Index Fund, Inc Dreyfus Strategic Municipal Bond Fund, Inc. Dreyfus Strategic Municipals, Inc. Dreyfus Tax Exempt Cash Management Funds Dreyfus AMT-Free Tax Exempt Cash Management Dreyfus California AMT-Free Municipal Cash Management The Dreyfus Third Century Fund, Inc. Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Securities Cash Management Dreyfus Ultra Short Income Fund Dreyfus U.S. Treasury Intermediate Term Fund Dreyfus U.S. Treasury Long Term Fund Dreyfus Variable Investment Fund Appreciation Portfolio Opportunistic Small Cap Fund Government Money Market Portfolio Growth and Income Portfolio International Equity Portfolio International Value Portfolio Quality Bond Portfolio General California Municipal Money Market Fund General Government Securities Money Market Funds, Inc. General Government Securities Money Market Fund General Treasury Securities Money Market Fund General Money Market Fund, Inc. General Municipal Money Market Funds, Inc. General Municipal Money Market Fund General New Jersey Municipal Money Market Fund, Inc. General New York AMT-Free Municipal Money Market Fund Strategic Funds, Inc. Dreyfus Active MidCap Fund Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus MLP Fund Dreyfus Moderate Allocation Fund Dreyfus Select Managers Small Cap Growth Fund Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund
